Citation Nr: 0815494	
Decision Date: 05/12/08    Archive Date: 05/23/08	

DOCKET NO.  04-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for enlargement (edema) 
of the feet and ankles, on a direct basis, or as secondary to 
service connected Type II diabetes mellitus.   

2.  Entitlement to service connection for swelling of the 
arms, hands, and fingers, claimed as secondary to service-
connected Type II diabetes mellitus. 

3.  Entitlement to an initial compensable evaluation for 
impotence. 

4.  Entitlement to an increased rating for diabetic 
retinopathy with loss of vision and deteriorating left eye, 
evaluated as noncompensably disabling prior to July 20, 2006, 
and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and December 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a Statement of the Case dated in July 2007, it was noted 
that, in reviewing the veteran's file, it became apparent 
that a mistake had been made at the time that the veteran 
filed his Notice of Disagreement in January 2004 with a 
rating decision of March 2003.  At that time, the veteran 
disagreed with the RO's denial of service connection for 
swelling (edema) in his feet and ankles.  However, the issue 
was erroneously listed in a subsequent Statement of the Case 
as service connection for swelling of the arms, hands, and 
fingers.  This error occurred not only in that Statement of 
the Case, but also in two subsequent Supplemental Statements 
of the Case.  When informed of that error, the veteran voiced 
his intention to continue his appeal as to the issue of 
service connection for enlargement (edema) of his feet and 
ankles.  Moreover, based on correspondence contained in the 
file, it would appear that the veteran does not, in fact, 
wish to pursue the issue of service connection for swelling 
in his arms, hands, and fingers.  This is particularly the 
case given the fact that service connection is currently in 
effect for diabetic peripheral neuropathy of both the right 
and left upper extremities.  Under the circumstances, the 
issue has been listed on the title page of this decision 
purely as a convenience, and with the expectation that, 
during the course of the hearing requested in this remand, 
clarification will be sought as to whether the veteran does, 
in fact, wish to pursue this particular benefit.  

As noted above, this appeal is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


REMAND

In correspondence dated in April 2008, the veteran indicated 
that he wished to appear at a videoconference hearing before 
a Veterans Law Judge at the VA "outbased" benefits office 
located in El Paso, Texas.  To date, the veteran has not been 
afforded that videoconference hearing before a Veterans Law 
Judge.  Nor has his request for such a hearing been 
withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  When 
suitable facilities and equipment are available, an appellant 
may be scheduled for an electronic hearing.  All indications 
are that such equipment is available at the El Paso, Texas, 
facility to which the veteran refers.  Since the RO schedules 
videoconference hearings, a remand of this matter to the RO 
is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the El Paso, Texas, 
"outbased" benefits office, to be 
conducted in coordination with the VARO 
located in Waco, Texas.  During the 
course of the hearing, clarification 
should be sought as to whether the 
veteran wishes to pursue the issue of 
service connection for swelling in his 
arms, hands, and fingers.  A copy of the 
letter scheduling the veteran for that 
hearing, along with a transcript of the 
hearing, should be included in the claims 
folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



